DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 06/10/2022 is acknowledged.
Claims 13-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2022.

Claim Objections
Claim 7 is objected to because of the following informalities:  “and” should be added before “poly(vinylpyrrolidinone)”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “an MOF” should be changed to “a MOF”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “and” should be added before “platinum”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “comprising or consisting of” is indefinite. “Comprising” already encompasses “consisting of”; therefore, it is unclear what “or consisting of” is adding to the claim. 
Claim 4 recites the limitations "the first substrate" and “the second substrate”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is unclear what “e.g. about 50 wt% or about 60 wt% to about 80 wt%” is adding to the claims. 
Claim 6 recites the limitation "the filled polymer foam".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, “comprising or consisting of” is indefinite. “Comprising” already encompasses “consisting of”; therefore, it is unclear what “or consisting of” is adding to the claim. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In claim 11, “a means for distributing air” invokes 112 6th paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones USPA 2013/0036908 A1.
Regarding claim 1, Jones discloses an air filter comprising an active element and a housing structure for said active element (figures), said housing structure comprising an air inlet and an air outlet (see figure 1), said active element comprising (i) a polymer foam (paragraph 24; claim 5) and (ii) an adsorbent material (claim 1: activated carbon), wherein the polymer foam comprises metal particles (claims 1 and 2).
Regarding claim 2, Jones discloses that the metal particles may be selected from one or any combination of a metal, a metal compound or a metal alloy (claims 1 and 2).
Regarding claim 5, the polymer foam, adsorbent material and metal particles of Jones are combined (paragraph 24) and can therefore be considered a composite material. 
Regarding claim 7, Jones discloses that the polymer foam comprises polyimide (claim 1). 
Regarding claim 8, Jones discloses that the adsorbent comprises carbon (claim 1: activated carbon).
Regarding claim 10, Jones discloses that the metal particles are selected from one or any combination of copper, zinc, silver, potassium, selenium, titanium, gold, palladium, platinum, which may be present as metals, metal compounds or metal alloys or any combination thereof (claim 2).
Regarding claim 11, Jones discloses that the air filter further comprises a means for distributing air before it is in contact with the active element (figure 1: both the top surface having openings and the inner cylinder with vertical openings can be considered means for distributing air since they force air to flow through the various openings, thus distributing the air). 
Regarding claim 12, Jones discusses that the invention is to remove or eliminate microorganisms (paragraph 10). Furthermore, Jones discloses the use of the same metals as contained in Applicant’s claims/specification (see claim 2); therefore, it is inherent that the metals have antimicrobial properties. See MPEP 2112. Furthermore, it is well-known that such metals are anti-microbial in nature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones USPA 2013/0036908 A1.
Jones is relied upon as above.
Regarding claims 3 and 4, Jones discloses layers of metal particles/activated carbon (paragraph 26). The Examiner notes that claims 3 and 4 don’t preclude a first layer having both activated carbon and metal and a second layer having both activated carbon and metal. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to include both the activated carbon and metal in the various layers, in order to achieve the “time-release” odor-adsorbance effect described in paragraph 26 of Jones. Since Jones discloses the use of both activated carbon and metal for adsorption, and discloses the use of layers, it would have been obvious to either combine both activated carbon and metal in the various layers, or to include activated carbon in one layer and metal in another layer, both of which would read on the current claims.  An air filter according to claim 1, wherein the polymer foam comprising metal particles is comprised in a first layer and the adsorbent material is comprised in a second layer, wherein said second layer comprises a composite of polymer foam and said adsorbent material, and wherein said first and second layers are in direct physical contact or are spaced apart. These layers are in direct physical contact with each other (paragraph 26). 
Regarding claim 6, Jones does not explicitly disclose that the metal particles are present in an amount of greater than about 30 wt % to about 80 wt %, e.g. about 50 wt % or about 60 wt % to about 80 wt % based on the weight of the filled polymer foam. Nevertheless, absent a proper showing of criticality or unexpected results, the weight percentage of metal particles is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal anti-microbial effect (paragraph 6). MPEP 2144.05.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones USPA 2013/0036908 A1 in view of Escalettes USPA 2017/0296967 A1.
Jones is relied upon as above.
Regarding claim 9, Jones does not explicitly disclose that the adsorbent material is a zeolite, but rather discloses activated carbon (claim 1). However, zeolites and activated carbons are both well-known odor adsorbents (see Escalettes paragraph 8). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize a zeolite, rather than activated carbon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is noted that the zeolite formula in the claim is a generic formula for a zeolite. It would have been obvious to choose a suitable zeolite. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776